Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 12/6/2021 overcome the following set forth in the previous Office Action:
The claims 1 and 8-9 being rejected under 35 USC §102.
The claims 1-9 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
The only issue remaining before allowance of this application is the non-statutory double patenting (NSDP) over the parent application, i.e., the issued patent US 10685211 B2 as discussed in the previous Office action. Applicant's arguments filed on 12/6/2021 have not responded to the NSDP rejection in the previous Office Action. Examiner initiated an interview in order to expedite the prosecution but did not result in a resolution of the issue. See interview summary for details. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated 
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1, 3 and 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,685,211 (hereafter ‘211).
With respect to claim 1 of the instant application, claim 1 of the ‘211 patent stipulates a head-mounted display worn by a user (col. 11, line 58), comprising: a display block arranged in front of eyes of the user for displaying a first image generated by an entertainment apparatus, (col. 11, lines 59-61) wherein the display block is non-transmissive; (col. 11, line 62) a control block configured to have the user visually recognize a forward direction of the display block; (col. 12, lines 5-6) a camera col. 12, lines 9-10) and a detection block configured to detect a proximity between the user and an object; (col. 12, lines 1-2) wherein the display block switches from displaying the first image to the second image from the camera when the object is less than the first predetermined distance from the user, (col. 12, lines 11-14) wherein the display block resumes display of the first image only when the object is greater than the second predetermined distance from the user, (col. 12, lines 15-17) and wherein the second predetermined distance is greater than the first predetermined distance, (col. 12, lines 18-19)  so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the '211 patent.  Furthermore, claim 1 of the ‘211 patent further stipulates that the system also comprises wherein the object is represented by pixels generated by the entertainment apparatus (implied by “a second video image of the object” in col. 12, line 12) as required by claim 3 of the instant application, wherein the control block has the user visually recognize wherein the object exists around the user (col. 12, line 2) as required by claim 5 of the instant application, wherein the object is physical object (implied by the distance between object and user in col. 12, lines 13-14 and 16-17) as required by claim 6 of the instant application, and wherein the second image includes an image of the object (col. 12, line 12) as required by claim 7 of the instant application.
Claim 8
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claim 1 of the ‘211 patent in view of Osman et al. (US 20140364212 A1, hereafter Osman).
Regarding claim 4, which depends on claim 1, the claim 1 of the ‘211 patent does not disclose explicitly but Osman teaches, in the same field of endeavor of head mounted display, wherein the object is displayed by the display block as a stereoscopic image to the eyes of the user. (Osman: [0076]) It would have been obvious to a person of ordinary skill in the art to combine the claim 1 of the ‘211 patent and Osman since such combination would enable a better HMD apparatus by providing a user of the HMD apparatus with “three-dimensional images of an object that provide an illusion of depth”. (Osman: [0076])
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claim 1 of the ‘211 patent in view of Li (US 20160070343 A1, hereafter Li).
In the cited claim 1 of the ‘211 patent, a head-mounted display apparatus with a technique to control head-mounted display is disclosed as discussed above but a computer readable medium is not explicitly disclosed to implement the technique. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a technique by a computer readable medium, as evidenced by the disclosure from Li (Li: [0143]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique to control head-mounted display from claim 1 of the ‘211 patent with a computer readable medium from Li to yield predictable 
Claim 9 is the computer readable medium (Li: [0143]) claim corresponding to the apparatus claim 1 and is therefore similarly rejected on the same grounds as claim 1 in view of Li.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669